Title: To Alexander Hamilton from Daniel Bradley, 4 October 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Staunton 4th. Octobr. 1799
          
          Lieut Lewis has Just Shewn me your letter ordering him to Willmington in Delaware he will of necessity be detained a few days to settle his affairs at this place, and I dont see how I can form a Court without him & I wish to be inform’d whether his recruits are to go with him to Wilmington with him, or not.
          In hast I am yours with respect—
          
            D. Bradley Majr 
            4th. U.S Rgt.
          
          The Honbl. Majr Genl A. Hamilton—New York
        